Title: From George Washington to John Adam, 26 February 1783
From: Washington, George
To: Adam, John


                        
                            Sir
                            Head Quarters Feby 26th 1783
                        
                        I have received your favor of the 10th of Febry & must take the liberty to tell you candidly there
                            would not be a propriety in my writing to the President of Congress respecting your extra-expences while acting as Depy
                            Comy of Prisoners; because it would open a door to innumerable applications, because I do not conceive it is proper for me
                            to interfere in the pecuniary Arrangements of Congress, and because I have never known such allowances to be made, except
                            to Majr Generals commanding in seperate Departments—but if Congress should think a gratuity in your particular case
                            expedient, I can have no manner of objection to it—being with due regard Sir Your very hble Servt.
                    